[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              March 28, 2008
                             No. 07-12451                  THOMAS K. KAHN
                       ________________________                CLERK

                   D. C. Docket No. 05-22121-CV-PAS

FEDERAL INSURANCE COMPANY,
an Indiana Corporation,

                                                               Plaintiff-Appellee,

                                  versus

MASTEC, INC.,
a Florida Corporation,
AUSTIN J. SHANFELTER,
DONALD P. WEINSTEIN,
ARTHUR B. LAFFER,
JORGE MAS, JR.,


                                                       Defendants-Appellants.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 28, 2008)

Before BIRCH, PRYOR and KRAVITCH, Circuit Judges.
PER CURIAM:

      After a careful review of the record and the briefs of the parties and having

entertained oral argument, we AFFIRM the judgment of the district court based

upon the comprehensive and well-reasoned opinion of the district court dated 26

March 2007.




                                          2